              Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 1 of 8 Page ID #:73


          1    ZALLER LAW GROUP, PC
          2    Anthony Zaller, 224844
               azaller@zallerlaw.com
          3    Anne McWilliams, 129264
          4    amcwilliams@zallerlaw.com
               999 N. Pacific Coast Highway, Suite 525
          5    El Segundo, California 90245
          6    Telephone: (323) 592-3505
               Facsimile: (323) 592-3506
          7

          8    Attorneys for Defendant
               BIRDS BAR & CAFÉ, LLC
          9
        10                               UNITED STATES DISTRICT COURT

        11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

        12

        13     BRIAN WHITAKER, an individual,               Case No. 2:19-cv-07405-ODW (GJSx)

        14                  Plaintiff,
                                                            Hon. Otis D. Wright, II
        15     vs.
                                                            DEFENDANT’S     REPLY     TO
        16                                                  PLAINTIFF’S OSC RESPONSE RE:
           BIRDS BAR & CAFÉ, LLC, A
        17                                                  SUPPLEMENTAL JURISDICTION
           CALIFORNIA LIMITED LIABILITY
        18 COMPANY; AND DOES 1-10, inclusive,

        19                    Defendants.
                                                            Action Filed: August 08, 2019
        20                                                  Trial Date:   None Set
        21

        22
                     Defendant BIRDS BAR & CAFÉ, LLC (“Defendant”) submits the following
        23
               reply to Plaintiff Brian Whitaker’s (“Plaintiff”) Response to this Court’s Order to Show
        24
               Cause why the Court should exercise supplemental jurisdiction over the Unruh Action
        25
               claim asserted in the Complaint. [#9.]
        26
        27

        28
                                                           -1-

ZALLER LAW                                   DEFENDANT’S REPLY RE: SUPPLEMENTAL JURISDICTION
  GROUP, PC                                                                      2: l 9-cv-07405 ODW (GJSx)
              Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 2 of 8 Page ID #:74


          1             Plaintiff is a “high frequency litigant” alleging trivial and minor and easily-
          2    corrected construction-based violations of the Americans With Disability Act (“ADA”)
          3    against small businesses up and down the state of California in hopes that the claims
          4    will yield quick settlements. Plaintiff appears to have filed 373 of the same type of
          5    complaints in the Central District in 2019 alone.1 30 of those cases were assigned to this
          6    Court.
          7             Here, the Complaint alleges architectural barriers in violation of the ADA and the
          8    California Unruh Civil Rights Act (“Unruh Act”). In particular, Plaintiff alleges that the
          9    tables in Defendant’s small restaurant in Los Angeles, California are too high. (#1,
        10     Complaint, ¶¶ 10 – 17.) If any such violation exists, Defendant intends to immediately
        11     rectify the condition. In that event, Plaintiff’s claims under the ADA will be moot.
        12              This Court should decline supplementary jurisdiction over Plaintiff’s state-law
        13     claim for at least three of the four statutory grounds exist for declining supplemental
        14     jurisdiction under 28 U.S.C. § 1367(c).
        15              1. Plaintiff’s State-Law Claims Raise Novel And Complex Issues Of State
        16                 Law.
        17              Courts have recognized that claims under the Unruh Act raise novel and complex
        18     issues of state law. As the court in Grutman v. The Regents of the University of
        19     California, 807 F.Supp.2d 861 (N.D. Cal. 2011) explained the way in which damages
        20     are calculated presents novel and complex issues of state law:
        21              “Here, the Court declines to exercise supplemental jurisdiction because Plaintiffs
        22              claim raises novel and difficult questions of state law, the resolution of which
        23              will have signification implications for enforcement of the [California Unruh
        24              Civil Rights Act]. In particular, the results of this and similar litigation will be
        25              dramatically different depending on whose interpretation of Section 52(a) the
        26
               1
        27  A September 9, 2019 print out from PACER shows all cases brought by Plaintiff in the
           Central District is attached hereto as Exhibit 1. A search of available California state
        28 court dockets for cases filed by Plaintiff showed no results.
                                                               -2-

ZALLER LAW                                       DEFENDANT’S REPLY RE: SUPPLEMENTAL JURISDICTION
  GROUP, PC                                                                          2: l 9-cv-07405 ODW (GJSx)
              Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 3 of 8 Page ID #:75


          1          Court adopts...neither the case law nor the legislative history offered by
          2          Defendant as to the 2008 amendment require that the Court find that a plaintiff
          3          who encounters architectural barriers on a daily basis in her residence should be
          4          treated differently from plaintiffs who encounter architectural barriers, over a
          5          series of visits, to other types of business establishments. The court notes also
          6          that the tension between Doran and Botosan as to whether daily damages are
          7          available under Section 52 is salient in this case ...under these circumstances, the
          8          Court concludes that this is a matter of state law that is better left to the
          9          California courts to decide.” Id. at 870.
        10           Likewise, the SB 1186 amendments to Plaintiff’s state-law claims also present
        11     novel and complex issues regarding how damages are calculated. These amendments
        12     were adopted to “address the misuse of Sections 52 and 54.3 of the Civil Code by a
        13     small minority of disability rights lawyers and plaintiffs…[who] stack[ ] multiple
        14     claims for the same construction-related accessibility violation on different
        15     occasions…to substantially increase the purported statutory liability of a defendant in
        16     order to intimidate and pressure the defendant into making a quick monetary
        17     settlement.” Cal. Civ. Code § 55.56, 2012 Note. Under these amendments, “a plaintiff’s
        18     conduct must have a reasonable explanation for the asserted need for multiple visits to a
        19     site where known barrier violations would deny full and equal access, in light of the
        20     obligation to mitigate damages.” Id.
        21           Here, Plaintiff alleges that he intends to return to the subject premises and to
        22     identify and to seek damages for each violation on the subject premises. (#1,
        23     Complaint, ¶¶ 18 and 19.)
        24           Multiple other district courts recognize that unresolved state-law issues are a
        25     proper basis to decline to exercise supplemental jurisdiction. See, e.g., Molski v. EOS
        26     Estate Winery, 2005 WL 3952249 (C.D. Cal. 2005); Jankey v. Beach Hut, 2005 WL
        27     5517235 (C.D. Cal. 2005); Molski v. Hitching Post I Rest., Inc., 2005 WL 3952248
        28     (C.D. Cal. 2005); Molski v. Mandarin Touch Restaurants, 359 F.Supp.2d 924 (C.D.
                                                             -3-

ZALLER LAW                                    DEFENDANT’S REPLY RE: SUPPLEMENTAL JURISDICTION
  GROUP, PC                                                                       2: l 9-cv-07405 ODW (GJSx)
              Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 4 of 8 Page ID #:76


          1    Cal. 2005); Molski v. Kahn Winery, 381 F.Supp.2d 1209 (C.D. Cal. 2005); Sanford v.
          2    Del Taco, 2006 WL 1310318 (E. D. Cal. 2006).
          3          2. Plaintiff’s State-Law Claims Substantially Predominate Over His ADA
          4              Claim.
          5          The statutory damages available to Plaintiff under the Unruh Act substantially
          6    predominate over the injunctive relief available under the ADA. Plaintiff seeks
          7    $4,000.00 in damages for each and every offense of the Unruh Act. (# 1, Complaint, ¶¶
          8    18 and 19.) If Plaintiff proves the violations he would be entitled to $4,000 for each
          9    violation. In sharp contrast, Plaintiff is only entitled to injunctive relief and attorneys'
        10     fees under the ADA. Given the disparity in available remedies, Plaintiff's state claim
        11     substantially predominates over his federal claim.
        12           Courts have recognized that a plaintiff’s state-law claims for monetary damages
        13     substantially predominate over his claim for injunctive relief under the ADA, providing
        14     yet another ground for declining supplemental jurisdiction. “State law claims have
        15     become the tails that wag the dog of federal ADA litigation.” Gunther v. Lin, 144
        16     Cal.App.4th 223, 256 (2006). “[E]nterprising plaintiffs (and their attorneys) have found
        17     a way to circumvent the will of Congress by seeking money damages while retaining
        18     federal jurisdiction.” Molski v. Mandarin Touch Rest., 347 F.Supp.2d 860, 862-63 (C.D.
        19     Cal. 2004). As explained by one district court:
        20           “While Plaintiff has pleaded a federal claim as a jurisdictional hook to maintain
        21           the action in federal court, the case centers on Plaintiff’s claim for damages
        22           which are recoverable only under the state law claims…Even though
        23           Plaintiffs have submitted a notice of voluntary limitation of damages, seeking
        24           only an award of $4,000 to Molski and $1,000 to [co plaintiff that is an
        25           association], it is still clear that the claim for damages is the predominant focus of
        26           this lawsuit. Further, since the state law claims provide for injunctive relief, the
        27           federal claim adds nothing to the lawsuit that could not be obtained in Superior
        28
                                                             -4-

ZALLER LAW                                     DEFENDANT’S REPLY RE: SUPPLEMENTAL JURISDICTION
  GROUP, PC                                                                        2: l 9-cv-07405 ODW (GJSx)
              Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 5 of 8 Page ID #:77


          1          Court. Accordingly, Plaintiffs' state law claims substantially predominate over
          2          the federal ADA claim.
          3    Molski v. EOS Estate Winery, 2005 WL 3952249, *4 (C.D. Cal. 2005); see, e.g.,
          4    Pinnock v. Safino Designs, Inc., 2007 WL 2462107, *4 (S.D. Cal. 2007) (“Given the
          5    disparity in terms of comprehensiveness of the remedy sought, state law claims
          6    substantially predominate over the ADA for purposes of 28 U.S.C. § 1367(c)(2)”);
          7    Molski v. EOS Estate Winery, 2005 WL 3952249, *4 (C.D. Cal. 2005); Molski v.
          8    Hitching Post I Rest., Inc., 2005 WL 3952248, *4 (C.D. Cal. 2005); Singletary v. The
          9    Brick Oven Rest., 406 F.Supp.2d 1120, 1130-31 (S.D. Cal. 2005).
        10           Furthermore, Plaintiff has placed Defendant’s intent at issue (#1, Complaint at ¶
        11     19 [the barriers and violations are “obvious and blatant”]), which when combined with
        12     the amount of monetary relief sought, strongly suggests the Unruh Act claim
        13     substantially predominates. Intentional discrimination is unnecessary to establish a
        14     violation under the ADA. However, intentionality is relevant to Plaintiff’s state law
        15     claim because it allows Plaintiff to maintain an independent action under the Unruh
        16     Act. See Earll v. eBay, Inc., No. 5:11-CV-00262-JF HRL, 2011 WL 3955485, at *3
        17     (N.D. Cal. Sept. 7, 2011) (“A violation of the Unruh Act may be maintained
        18     independent of an ADA claim where a plaintiff pleads intentional discrimination in
        19     public accommodations in violation of the terms of the Act.”). Resolution of the issue
        20     of intentional discrimination “entails application of state-law standards.” Schutza v.
        21     McDonald’s Corp., 133 F.Supp.3d 1241, 1247 (S.D. Cal. 2015) (finding that plaintiff’s
        22     allegations of intentional discrimination was one of the main reasons why plaintiff’s
        23     state law claims substantially predominated over his ADA claim). Thus, Plaintiff’s
        24     allegation of intentional discrimination bolsters the conclusion that his Unruh Act claim
        25     substantially predominates over his ADA claim.
        26           For these additional compelling reasons, the Court should decline supplemental
        27     jurisdiction over Plaintiff’s Unruh Act claim.
        28
                                                            -5-

ZALLER LAW                                    DEFENDANT’S REPLY RE: SUPPLEMENTAL JURISDICTION
  GROUP, PC                                                                       2: l 9-cv-07405 ODW (GJSx)
              Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 6 of 8 Page ID #:78


          1          3. Other Compelling Reasons for Declining Jurisdiction Exist
          2          Other compelling reasons for declining jurisdiction exist here because: (1)
          3    Plaintiff is forum shopping and frequently files suits like this in federal court, (2)
          4    comity obliges the court to allow California courts to interpret California law, and (3)
          5    allowing federal courts to hear state law disability claims actually frustrates the purpose
          6    of federal law.
          7          Plaintiff’s consistent choice of venue in federal court appears to be an attempt to
          8    sidestep California’s efforts to curtain actions like this one. Indeed, Plaintiff has
          9    provided none of the disclosures required by California law. In 2012, California
        10     adopted heightened pleading requirements for disability discrimination lawsuits under
        11     the Unruh Act, including provisions requiring high-frequency litigants to verify and
        12     specify their allegations. Cal. Code Civ. Proc. § 425.50. The purpose of these
        13     heightened pleading requirements is to deter baseless claims and vexatious
        14     litigation. See e.g., SB 1186, Chapter 383 § 24 (Ca. 2012).
        15           Plaintiff appears to have filed 373 of these cases alleging disability
        16     discrimination in this District in 2019 alone. As a high-frequency litigant primarily
        17     seeking relief under state law, it would be improper to allow Plaintiff to use federal
        18     court as an end-around to California’s pleading requirements. Therefore, as a matter of
        19     comity, and in deference to California’s substantial interest in discouraging unverified
        20     disability discrimination claims, the Court should decline supplemental jurisdiction over
        21     Plaintiff’s Unruh Act claim. See Cross v. Pac. Coast Plaza Invs., L.P., No. 06 CV 2543
        22     JM RBB, 2007 WL 951772, at *5 (S.D. Cal. Mar. 6, 2007) (declining to exercise
        23     supplemental jurisdiction over plaintiff’s Unruh Act claims in the interest of comity and
        24     noting this interest has become more compelling “as the courts struggle to resolve what
        25     is at the moment an irreconcilable tension between the ADA and the Unruh
        26     Act”); Hitching Post I Rest., 2005 WL 3952248 at *8–9 (finding comity to be a
        27     compelling reason for declining supplemental jurisdiction over state claims on the
        28     ground that California courts should have the ability to interpret state disability laws).
                                                             -6-

ZALLER LAW                                    DEFENDANT’S REPLY RE: SUPPLEMENTAL JURISDICTION
  GROUP, PC                                                                       2: l 9-cv-07405 ODW (GJSx)
              Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 7 of 8 Page ID #:79


          1          Similarly, Plaintiff is engaging in forum-shopping by bringing his action in
          2    federal court and attempting to avoid California’s heightened pleading requirements for
          3    disability discrimination claims. It is unclear what advantage—other than avoiding
          4    state-imposed pleading requirements—Plaintiff gains by being in federal court since his
          5    sole remedy under the ADA is injunctive relief, which is also available under the Unruh
          6    Act. Federal courts may properly take measures to discourage forum-shopping, see,
          7    e.g., Hanna v. Plumer, 380 U.S. 460, 467–68, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965), and
          8    here, where Plaintiff has filed over 350 cases in the Central District alone in less than
          9    ten months, there is a compelling reason to decline supplemental jurisdiction. See,
        10     e.g., Brick Oven Rest., 406 F.Supp.2d at 1132 (“Because a legitimate function of the
        11     federal courts is to discourage forum shopping and California courts should interpret
        12     California law ... compelling reasons exist to decline supplemental jurisdiction over
        13     plaintiff’s state law claims.”).
        14           Lastly, statutory damages are not automatic upon a violation of the Unruh Act.
        15     To be entitled to statutory damages, Plaintiff must prove that he “personally
        16     encountered the violation of a construction-related accessibility standard, and whether r
        17     Plaintiff can prove difficulty, discomfort, or embarrassment requires an understanding
        18     of how California state courts handle such issues. Thus, the state court is best suited to
        19     take up Plaintiff’s claim under the Unruh Act. See Danner v. Himmelfarb, 858 F.2d
        20     515, 524 (9th Cir. 1988) (“[P]rinciples of comity will be well-served by allowing the
        21     state courts to resolve claims solely of state law.”).
        22           Because considerations of judicial economy and comity, this Court should
        23     decline to exercise supplemental jurisdiction and dismiss Plaintiff’s Unruh Act claim.
        24     Dated: September 18, 2019                          ZALLER LAW GROUP, PC
        25                                                        By: s/Anne McWilliams
        26                                                        Anthony J. Zaller
                                                                  Anne McWilliams
        27                                                        Attorneys for Defendant
        28                                                        BIRDS BAR & CAFÉ, LLC
                                                                -7-

ZALLER LAW                                        DEFENDANT’S REPLY RE: SUPPLEMENTAL JURISDICTION
  GROUP, PC                                                                           2: l 9-cv-07405 ODW (GJSx)
     Case 2:19-cv-07405-ODW-GJS Document 15 Filed 09/18/19 Page 8 of 8 Page ID #:80


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
